Citation Nr: 0715585	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island.

In June 2005, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

When the case was last before the Board in August 2005, it 
was remanded for additional development.

In May 2007, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.


REMAND

Pursuant to the Board's August 2005 remand directive, the 
veteran was afforded a VA examination in October 2006.  The 
Board has determined that the report of this examination is 
not adequate for rating purposes because the examiner did not 
adequately address the extent of any neurological impairment 
of the lower extremities due to the service-connected 
disability.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should schedule 
the veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected low 
back disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
Any indicated studies, including an X-
ray study and range of motion testing in 
degrees, should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and provide 
an assessment of the degree of severity 
of any pain.

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side or other abnormality of 
spinal contour; positive Goldthwaite's 
sign; abnormal mobility on forced 
motion, and/or guarding.  If guarding or 
muscle spasm is found, the examiner 
should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed 
in terms of additional degrees of 
limitation of motion.  If this is not 
feasible, the examiner should so state.  

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-
ups), and, if feasible, express this in 
terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.  

If the lumbosacral spine is ankylosed, 
the examiner should identify the angle 
of ankylosis, provide an opinion as to 
whether it is at a favorable or 
unfavorable angle, and indicate whether 
it results in difficulty walking because 
of a limited line of vision, restricted 
opening of the mouth and chewing, 
breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or dislocation, 
or neurologic symptoms due to nerve root 
stretching.  

The examiner should specifically 
indicate whether the low back disability 
is productive of any neurological 
impairment in either lower extremity.  
The examiner should identify any reflex 
changes, characteristic pain, and muscle 
spasm, and should provide an opinion 
concerning the degree of severity of any 
radicular symptomatology.  The examiner 
should assess the frequency and duration 
of any episodes of intervertebral disc 
syndrome, and in particular should 
assess the frequency and duration of any 
episodes of acute signs and symptoms of 
intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

2.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

3.  Then, the AMC or the RO should 
readjudicate the issue on appeal based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




